Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 03 July 2019. Claims 1-20 are currently pending and have been examined.

Claim Objections
Claim 19 is objected to because of the following informalities:  in line 1, the word “selectin” appears to be a typographical error of “selecting.”  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-15 rejected under 35 USC § 101
Claims 9-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 9 encompass a transitory medium given the claim's broadest reasonable interpretation in light of paragraph [0022] of the specification. This paragraph of the specification gives an example of non-transitory computer readable storage medium, but does not reject the use of transitory mediums.  Such media have been held to be ineligible subject matter under 35 USC 101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). It is suggested that claim 9 be amended to recite a “non-transitory” computer readable medium to overcome this rejection.
 
Claims 1-20 are rejected under 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim [ 7 ] recites:
analyze medical data … and select an algorithm based on the analysis. 
Therefore, the claim as a whole is directed to “selecting a computer aided diagnosis algorithm”, which is an abstract idea because it is a mental process. “Selecting a computer aided diagnosis algorithm” is considered to be a mental process because it is a concept performed in the 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
an algorithm orchestrator;
associated metadata;
a postprocessor to execute the algorithm with respect to the medical data using one or more processing elements, the one or more processing elements dynamically selected and arranged in combination by the algorithm orchestrator to implement the algorithm for the medical data, the postprocessor to output a result of the algorithm for action by the algorithm orchestrator.
These additional elements merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. This is not enough to integrate an abstract idea into a practical application (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely include 
Dependent claim 7 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claim 2 further recite additional elements that generally links the use of the judicial exception to a particular technological environment or field of use, that of artificial intelligence, by generally stating the use of artificial intelligence. This is not enough to integrate an abstract idea into a practical application, nor does it make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(h)). Accordingly, claim 2 is ineligible.
Dependent claims 3-6 and 8 further recite additional elements that merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. This is not enough to integrate an abstract idea into a practical application, nor does it make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(f)). Accordingly, claims 3-6 and 8 are ineligible.
Claims 9-20 are parallel in nature to claims 1-8. Accordingly claims 9-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-9, 11, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nenoki (U.S. 2020/0279652).
Regarding claim 1, Nenoki discloses an apparatus comprising:
an algorithm orchestrator to analyze medical data and associated metadata and select an algorithm based on the analysis (See Nenoki [0074] on the support server, the algorithm selection unit (i.e. “algorithm orchestrator”) has an algorithm selection function. It selects the suitable diagnosis support algorithm according to the examination data received by the request receiving unit. [0057] the medical images sent to the support server for analysis include images and associated additional information pertaining to those images (i.e. “metadata”).); and 
a postprocessor to execute the algorithm with respect to the medical data (See Nenoki [0075] the analysis processing unit receives the selection result of the algorithm selection unit, then the medical data is input into the suitable diagnosis support algorithm.) using one or more processing elements (See Nenoki [0059] the client , the one or more processing elements dynamically selected and arranged in combination by the algorithm orchestrator to implement the algorithm for the medical data (See Nenoki [0075] the analysis processing unit receives the selection result of the algorithm selection unit, then the medical data is input into the suitable diagnosis support algorithm. There are multiple “processing elements” at play in this system, including the analysis processing unit and the algorithm selection unit (See also [0070]). Further, the language “one or more processing elements” includes a system in which there is only one processing unit. In Nenoki, the analysis processing unit implements the algorithm. For it to do so it must be “selected and arranged” by the system. Therefore, under the broadest reasonable interpretation of this claim language, Nenoki discloses this claim element.), the postprocessor to output a result of the algorithm for action by the algorithm orchestrator (See Nenoki [0075] the analysis processing unit outputs the diagnosis support information of the suitable diagnosis support algorithm obtained in this manner, to the screen output control unit.).

Regarding claim 3
the postprocessor includes at least one of an inferencing engine and services to form and arrange the one or more processing elements into the algorithm as triggered by the algorithm orchestrator (See Nenoki [0075] the language “one or more processing elements” includes a system in which there is only one processing unit. In Nenoki, the analysis processing unit implements the algorithm. Therefore, the system includes services to form and arrange the analysis processing unit with the selected algorithm in order to analyze the input medical data using the algorithm.).

Regarding claim 4, Nenoki discloses the apparatus of claim 1 as discussed above. Nenoki further discloses an apparatus, wherein:
the postprocessor is to store the arranged combination of one or more processing elements for later retrieval to implement the algorithm (See Nenoki [0069] the system stores an algorithm correspondence table in the systems storage device. This table includes the information needed to select and implement the various support algorithms.).

Regarding claim 7, Nenoki discloses the apparatus of claim 1 as discussed above. Nenoki further discloses an apparatus, wherein:
the algorithm orchestrator is to select a plurality of algorithms combined by the algorithm orchestrator and instantiated by the postprocessor to apply a plurality of algorithms to the medical data (See Nenoki [0080] plurality of algorithms are registered .

Regarding claim 8, Nenoki discloses the apparatus of claim 1 as discussed above. Nenoki further discloses an apparatus, wherein:
the action includes at least one of: a) displaying, via a viewer a graphical user interface generated with the algorithm result (See Nenoki [0075] the analysis processing unit outputs the diagnosis support information of the suitable diagnosis support algorithm obtained in this manner, to the screen output control unit. [0078] the screen output control unit generates an information display screen in which the diagnosis support information of the suitable diagnosis support algorithm is displayed, and transmits the information display screen to the client terminal.); or b) trigger a health system to process the medical data based on the result.

Regarding claim 9, Nenoki discloses a computer-readable storage medium including instructions which, when executed by at least one processor, cause the at least one processor to at least:
analyze medical data and associated metadata of a medical study (See Nenoki [0074] on the support server, the algorithm selection unit (i.e. “algorithm orchestrator”) has an algorithm selection function. It selects the suitable diagnosis support algorithm according to the examination data received by the request receiving unit. [0057] the ; 
select an algorithm based on the analysis (See Nenoki [0074] on the support server, the algorithm selection unit (i.e. “algorithm orchestrator”) has an algorithm selection function. It selects the suitable diagnosis support algorithm according to the examination data received by the request receiving unit.); and 
dynamically select, arrange, and configure processing elements in combination to implement the algorithm for the medical data (See Nenoki [0075] the analysis processing unit receives the selection result of the algorithm selection unit, then the medical data is input into the suitable diagnosis support algorithm. There are multiple “processing elements” at play in this system, including the analysis processing unit and the algorithm selection unit (See also [0070]). Further, the language “one or more processing elements” includes a system in which there is only one processing unit. In Nenoki, the analysis processing unit implements the algorithm. For it to do so it must be “selected and arranged” by the system. Therefore, under the broadest reasonable interpretation of this claim language, Nenoki discloses this claim element.); 
execute the algorithm with respect to the medical data using the arranged, configured processing elements (See Nenoki [0075] the analysis processing unit receives the selection result of the algorithm selection unit, then the medical data is input into the suitable diagnosis support algorithm.); and 
output an actionable result of the algorithm for the medical study (See Nenoki [0075] the analysis processing unit outputs the diagnosis support information of the suitable diagnosis support algorithm obtained in this manner, to the screen output control unit.).

Regarding claim 11, Nenoki discloses the computer-readable storage medium of claim 9 as discussed above. Nenoki further discloses a computer-readable storage medium, further comprising:
store the arranged combination of processing elements for later retrieval to implement the algorithm (See Nenoki [0069] the system stores an algorithm correspondence table in the systems storage device. This table includes the information needed to select and implement the various support algorithms.).

Regarding claim 14, Nenoki discloses the computer-readable storage medium of claim 9 as discussed above. Nenoki further discloses a computer-readable storage medium, further comprising:
select a plurality of algorithms combined and instantiated to apply a plurality of algorithms to the medical data (See Nenoki [0080] plurality of algorithms are registered if they meet the criteria given by the request receiving unit. Thus the system can use a plurality of algorithms to analyze the data.).

Regarding claim 15, Nenoki discloses the computer-readable storage medium of claim 9 as discussed above. Nenoki further discloses a computer-readable storage medium, further comprising:
trigger at least one of: a) displaying, via a viewer a graphical user interface generated with the algorithm result (See Nenoki [0075] the analysis processing unit outputs the diagnosis support information of the suitable diagnosis support algorithm obtained in this manner, to the screen output control unit. [0078] the screen output control unit generates an information display screen in which the diagnosis support information of the suitable diagnosis support algorithm is displayed, and transmits the information display screen to the client terminal.); or b) trigger a health system to process the medical data based on the result.

Regarding claim 16, Nenoki discloses a computer-implemented method comprising:
analyzing, by executing an instruction with at least one processor, medical data and associated metadata of a medical study (See Nenoki [0074] on the support server, the algorithm selection unit (i.e. “algorithm orchestrator”) has an algorithm selection function. It selects the suitable diagnosis support algorithm according to the examination data received by the request receiving unit. [0057] the medical images sent to the support server for analysis include images and associated additional information pertaining to those images (i.e. “metadata”).); 
selecting, by executing an instruction with the at least one processor, an algorithm based on the analysis (See Nenoki [0074] on the support server, the algorithm selection ; and 
dynamically selecting, arranging, and configuring, by executing an instruction with the at least one processor, processing elements in combination to implement the algorithm for the medical data (See Nenoki [0075] the analysis processing unit receives the selection result of the algorithm selection unit, then the medical data is input into the suitable diagnosis support algorithm. There are multiple “processing elements” at play in this system, including the analysis processing unit and the algorithm selection unit (See also [0070]). Further, the language “one or more processing elements” includes a system in which there is only one processing unit. In Nenoki, the analysis processing unit implements the algorithm. For it to do so it must be “selected and arranged” by the system. Therefore, under the broadest reasonable interpretation of this claim language, Nenoki discloses this claim element.); 
executing, by executing an instruction with the at least one processor, the algorithm with respect to the medical data using the arranged, configured processing elements (See Nenoki [0075] the analysis processing unit receives the selection result of the algorithm selection unit, then the medical data is input into the suitable diagnosis support algorithm.); and 
outputting, by executing an instruction with the at least one processor, an actionable result of the algorithm for the medical study (See Nenoki [0075] the analysis processing .

Regarding claim 18, Nenoki discloses the method of claim 16 as discussed above. Nenoki discloses a method, further including:
storing the arranged combination of processing elements for later retrieval to implement the algorithm (See Nenoki [0069] the system stores an algorithm correspondence table in the systems storage device. This table includes the information needed to select and implement the various support algorithms.).

Regarding claim 19, Nenoki discloses the method of claim 16 as discussed above. Nenoki discloses a method, further including:
selecting a plurality of algorithms combined and instantiated to apply a plurality of algorithms to the medical data (See Nenoki [0080] plurality of algorithms are registered if they meet the criteria given by the request receiving unit. Thus the system can use a plurality of algorithms to analyze the data.).

Regarding claim 20, Nenoki discloses the method of claim 16 as discussed above. Nenoki discloses a method, further including:
triggering at least one of a) displaying, via a viewer a graphical user interface generated with the algorithm result (See Nenoki [0075] the analysis processing unit outputs the diagnosis support information of the suitable diagnosis support algorithm obtained in ; or b) trigger a health system to process the medical data based on the result.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 5-6, 10, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nenoki (U.S. 2020/0279652) in view of Nakamura (U.S. 2019/0156947).
Regarding claim 2, Nenoki discloses the apparatus of claim 1 as discussed above. Nenoki does not further disclose an apparatus, wherein: 
the one or more processing elements include one or more artificial intelligence models to instantiate the algorithm.
Nakamura teaches:
the one or more processing elements include one or more artificial intelligence models to instantiate the algorithm (See Nakamura [0047] the algorithms (for analyzing medical .
The system of Nakamura is applicable to the disclosure of Nenoki as they both share characteristics and capabilities, namely, they are directed to automatically selecting algorithms for different types of medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nenoki to include machine learning as taught by Nakamura. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nenoki in order to continuously update the algorithms as more data becomes available (see Nakamura [0047]).

Regarding claim 5, Nenoki discloses the apparatus of claim 1 as discussed above. Nenoki does not further disclose an apparatus, wherein: 
the arrangement of one or more processing elements includes a fork to apply a plurality of processing elements in parallel to the medical data.
Nakamura teaches:
the arrangement of one or more processing elements includes a fork to apply a plurality of processing elements in parallel to the medical data (See Nakamura Fig. 3 and [0076] the rules is adapted to run all applicable classifiers. In Fig. 3 the various algorithms are run in parallel, when the patient data meets the rules for more than one algorithms.).
The system of Nakamura is applicable to the disclosure of Nenoki as they both share characteristics and capabilities, namely, they are directed to automatically selecting algorithms 

Regarding claim 6, Nenoki discloses the apparatus of claim 1 as discussed above. Nenoki does not further disclose an apparatus, wherein: 
the arrangement of one or more processing elements includes a join to combine output of a plurality of processing elements into a result.
Nakamura teaches:
the arrangement of one or more processing elements includes a join to combine output of a plurality of processing elements into a result (See Nakamura Fig. 3 and [0013] the results of the algorithms can be combined and sent to the clinical system and presented to the user. [0020] The results of the algorithms may then be further processed and propagated via a results engine. Fig. 3 shows the results of the algorithms being combined in the results engine (i.e. “a join”).).
The system of Nakamura is applicable to the disclosure of Nenoki as they both share characteristics and capabilities, namely, they are directed to automatically selecting algorithms for different types of medical data. It would have been obvious to one of ordinary skill in the art 

Regarding claim 10, Nenoki discloses the computer-readable storage medium of claim 9 as discussed above. Nenoki does not further disclose a computer-readable storage medium, wherein: 
the processing elements include one or more artificial intelligence models to instantiate the algorithm.
Nakamura teaches:
the processing elements include one or more artificial intelligence models to instantiate the algorithm (See Nakamura [0047] the algorithms (for analyzing medical data) in this system can include a machine learning component (i.e. “artificial intelligence”) that use feedback from the system to update the algorithms using training data.). 
The system of Nakamura is applicable to the disclosure of Nenoki as they both share characteristics and capabilities, namely, they are directed to automatically selecting algorithms for different types of medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nenoki to include machine learning as taught by Nakamura. One of ordinary skill in the art before the effective filing date 

Regarding claim 12, Nenoki discloses the computer-readable storage medium of claim 9 as discussed above. Nenoki does not further disclose a computer-readable storage medium, wherein: 
the arrangement of processing elements includes a fork to apply at least a portion of the plurality of processing elements in parallel to the medical data.
Nakamura teaches:
the arrangement of processing elements includes a fork to apply at least a portion of the plurality of processing elements in parallel to the medical data (See Nakamura Fig. 3 and [0076] the rules is adapted to run all applicable classifiers. In Fig. 3 the various algorithms are run in parallel, when the patient data meets the rules for more than one algorithms.).
The system of Nakamura is applicable to the disclosure of Nenoki as they both share characteristics and capabilities, namely, they are directed to automatically selecting algorithms for different types of medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nenoki to include using multiple algorithms together as taught by Nakamura. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nenoki in order to increase the accuracy of the computer aided diagnosis algorithms and models based 

Regarding claim 13, Nenoki discloses the computer-readable storage medium of claim 9 as discussed above. Nenoki does not further disclose a computer-readable storage medium, wherein: 
the arrangement of processing elements includes a join to combine output of the plurality of processing elements into a result.
Nakamura teaches:
the arrangement of processing elements includes a join to combine output of the plurality of processing elements into a result (See Nakamura Fig. 3 and [0013] the results of the algorithms can be combined and sent to the clinical system and presented to the user. [0020] The results of the algorithms may then be further processed and propagated via a results engine. Fig. 3 shows the results of the algorithms being combined in the results engine (i.e. “a join”).).
The system of Nakamura is applicable to the disclosure of Nenoki as they both share characteristics and capabilities, namely, they are directed to automatically selecting algorithms for different types of medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nenoki to include using multiple algorithms together as taught by Nakamura. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nenoki in order to increase the accuracy of the computer aided diagnosis algorithms and models based 

Regarding claim 17, Nenoki discloses the method of claim 16 as discussed above. Nenoki does not disclose a method, further including: 
the processing elements include one or more artificial intelligence models to instantiate the algorithm.
Nakamura teaches:
the processing elements include one or more artificial intelligence models to instantiate the algorithm (See Nakamura [0047] the algorithms (for analyzing medical data) in this system can include a machine learning component (i.e. “artificial intelligence”) that use feedback from the system to update the algorithms using training data.).
The system of Nakamura is applicable to the disclosure of Nenoki as they both share characteristics and capabilities, namely, they are directed to automatically selecting algorithms for different types of medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nenoki to include machine learning as taught by Nakamura. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nenoki in order to continuously update the algorithms as more data becomes available (see Nakamura [0047]).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN DURANT/Primary Examiner, Art Unit 3626